Citation Nr: 0218372	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  02-04 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to April 
1946.  He was awarded a Purple Heart during his service.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  Following internal BVA 
development, the veteran's case is ready for appellate 
review.

The Board notes that, in a March 2000 VA form 21-526 
(Veteran's Application for Compensation or Pension), the 
veteran indicated he is seeking service connection for 
residuals of injuries secondary to shrapnel and broken 
cables.  Subsequently, in May 2000 and August 2001 
statements, the veteran further indicates that he is 
seeking service connection for tinnitus, insomnia, and the 
residuals of a cancer operation, as well as that he is 
seeking to reopen a previously denied claim of service 
connection for a dental condition.  However, as the only 
issue currently before the Board is that set forth on the 
title page of this decision, these matters are referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The veteran was exposed to acoustic trauma and noise 
during service.

3.  The evidence of record links the veteran's hearing 
loss to inservice noise exposure and acoustic trauma.  

CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West Supp. 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2002); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102 and 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this 
appeal.  On November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159), which modified the circumstances under which 
VA's duty to assist claimants applies, and how that duty 
is to be discharged.  The law affects a case such as this 
because the claim was pending on the date of enactment of 
the new law.  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) 
which is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 3.159(c)(4)(iii), VA stated that 
the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA.  66 Fed. Reg. 45,620, 45,629 (August. 29, 2001).  
Accordingly, in general where the record demonstrates that 
the statutory mandates have not been satisfied, the 
regulatory provisions likewise are not satisfied.  
However, in this case, for the reasons set forth below, 
the VA has complied with the VCAA, as well as the recent 
implementing regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has been informed of the evidence 
needed to prove the claim on appeal via the September 2000 
and July 2001 rating decisions, a March 2001 RO letter and 
the March 2002 statement of the case.  Specifically, the 
veteran has been informed that service connection may be 
granted for diseases which were incurred in or aggravated 
by active service, or which became manifest to a 
compensable degree within a year from service discharge, 
if within the list of presumptive diseases.  Additionally, 
at the request of the Board, the veteran was scheduled for 
and underwent an additional VA examination in October 2002 
which rendered an opinion as to the etiology of the 
veteran's current hearing loss.  Furthermore, via a March 
2001 RO letter, the veteran was given specific information 
with respect to the VCAA and of the changes in the law 
pursuant to the enactment of the VCAA.  The notification 
requirement has therefore been satisfied.

Secondly, VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 
45,630-45,632 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c)).  In this case, all known and available 
relevant medical records, including the service medical 
records and an additional VA examination in October 2001, 
have been obtained and associated with the claims file.  
Furthermore, the appellant was given the opportunity to 
present testimony at a personal hearing, but he failed to 
take advantage of such opportunity.  Thus, the duty to 
assist requirement has been satisfied as well.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).       

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no 
further action is necessary to meet the requirements of 
the VCAA and the applicable regulatory changes published 
to implement that statue.

In this case, the veteran contends that he currently 
suffers from hearing loss secondary to noise trauma 
sustained in service.  In this respect, the Board notes 
that the veteran served with the 805th Engineer Aviation 
Battalion, and was awarded a Purple Heart during his 
active service.   Additionally, the evidence shows that, 
while serving aboard the U.S.S. Mercury, the veteran's 
ship was torpedoed by the Japanese in 1944.

Generally, service connection may be granted for a 
disability resulting from a disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  Service connection may 
also be allowed on a presumptive basis for certain chronic 
diseases, such as diseases of the nervous system including 
sensorineural hearing loss, if manifested to a compensable 
degree within a one year period of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity 
provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of 
its date, shows that the appellant had a chronic condition 
in service, or during an applicable presumption period, 
and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, 
under the case law of the Court, lay observation is 
competent.

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the 
veteran's auditory threshold (puretone decibel loss) in 
one of the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the above mentioned 
frequencies are 26 decibels or greater.  Impaired hearing 
for VA purposes may also be found when the veteran's 
speech recognition scores, using the Maryland CNC Test, 
are less than 94 percent.  38 C.F.R. § 3.385 (2002).

Furthermore, in cases in which the veteran engaged in 
combat with the enemy during a period of war, satisfactory 
lay evidence will be accepted as sufficient proof of 
service-connection of any disease or injury alleged to 
have been incurred, if consistent with the circumstances, 
conditions or hardships of such service.  See 38 U.S.C.A. 
§ 1154(b) (West 1991).  In this respect, as noted above, 
the veteran was awarded a Purple Heart during his active 
service, and that while serving aboard the U.S.S. Mercury, 
his ship was torpedoed by the Japanese in 1944.  Given 
these facts, the Board finds that the veteran engaged in 
combat against the enemy during his service.  Thus, lay 
evidence can be accepted as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred, if consistent with the circumstances, conditions 
or hardships of such service.

It is clear that for injuries which were alleged to have 
been incurred in combat, 38 U.S.C.A. § 1154(b) provides a 
relaxed evidentiary standard of proof to determine service 
connection.  See generally Collette v. Brown, 82 F.3d 389 
(1996).  However, the reduced evidentiary burden only 
applies to the question of service incurrence, and not to 
the question of either current disability or nexus to 
service, both of which generally require competent medical 
evidence.  Therefore, the veteran's lay statements are not 
probative of the critical issues of current disability and 
nexus in this case.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991). 

With respect to the medical evidence of record, although 
the service medical evidence is negative for evidence of 
hearing impairment/loss in service, the post-service 
evidence shows that the veteran's current hearing 
impairment meets the requirements for a hearing disability 
for VA purposes under 38 C.F.R. § 3.385 (2001).  
Specifically, an October 1999 report from the Miracle Ear 
Center shows the veteran's pure tone thresholds, in 
decibels, for the left ear were 25, 23, 45, 65, and for 
the right ear were 25, 25, 40, 55, both measured at 500, 
1000, 2000, and 4000 Hertz, respectively.

A March 1998 report from the Florida Ear and Sinus Center 
shows the veteran's pure tone thresholds, in decibels, for 
the left ear were 30, 25, 40, 45, 60, and for the right 
ear were 30, 35, 45, 45, 55, both measured at 500, 1000, 
2000, 3000, and 4000 Hertz, respectively.  His speech 
discrimination was 84 percent for the left ear, and 92 
percent for the right ear.  

A July 2000 report from the Bay Pines VA Medical Center 
shows the veteran's pure tone thresholds, in decibels, for 
the left ear were 30, 30, 55, 65, 75, and for the right 
ear were 35, 25, 45, 50, 65, both measured at 500, 1000, 
2000, 3000, and 4000 Hertz, respectively.  His speech 
discrimination was 92 percent for the left ear, and 95 
percent for the right ear.  

Lastly, the veteran was examined by VA in October 2002.  
At this time, the veteran's pure tone thresholds, in 
decibels, for the left ear were 30, 35, 55, 75, 75, and 
for the right ear were 35, 40, 55, 55, 65, both measured 
at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  
His speech discrimination was 84 percent for the left ear, 
and 92 percent for the right ear.  More importantly, it 
was the examiner's opinion that it was at least as likely 
as not that the veteran's hearing loss was associated with 
military noise exposure and acoustic trauma.  

Upon a review of the evidence, the Board finds that a 
grant of the veteran's claim of service connection for 
bilateral hearing loss is warranted.  The competent and 
probative evidence of record tends to show that the 
veteran's current hearing loss was incurred during his 
active service.  Specifically, the service records show 
the veteran was awarded a Purple Heart during his active 
service, as well as that while serving aboard the U.S.S. 
Mercury his ship was torpedoed by the Japanese in 1944.  
Given these facts, the veteran engaged in combat against 
the enemy during his service, and thus, the veteran's 
statements constitute sufficient proof of in-service 
incurrence.  Additionally, the evidence of record includes 
competent medical evidence actually linking the veteran's 
current hearing loss to military noise exposure and 
acoustic trauma.  For the foregoing reasons, the Board 
concludes that the competent evidence of records supports 
an award of service connection.  With the resolution of 
all reasonable doubt in the veteran's favor, service 
connection for bilateral hearing loss is warranted.  See 
38 U.S.C.A. § 5107(b) (West Supp. 2002). 


ORDER

Service connection for bilateral hearing loss is granted.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

